EXHIBIT 10.2






AMENDMENT TO EMPLOYMENT AGREEMENT




     THIS AMENDMENT dated as of March 26, 2009 by and between Evercore Partners,
Inc. (the “Company”), Evercore, L.P. (the “Partnership”) (Company and
Partnership, each and collectively, the “Employer”) and Pedro Carlos Aspe
Armella (“Executive”).

     WHEREAS, the Employer and Executive are parties to an Employment Agreement
dated August 10, 2006, as amended, as of November 7, 2008 (collectively, the
“Employment Agreement;” capitalized terms used herein and not otherwise defined
shall have the meaning ascribed to them in the Employment Agreement) which
provides for the payment of a Guaranteed Annual Bonus as well as a Profit Annual
Bonus; provided, that such Profit Annual Bonus may be determined by the
Compensation Committee of the Board in its sole discretion; and

     WHEREAS, the Employer and Executive desire to amend the Employment
Agreement to remove the concept of a Guaranteed Annual Bonus.

     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of which is acknowledged by the parties hereto and the parties hereto
intending to be legally bound hereby, the Employment Agreement is hereby amended
as follows, effective on the date first above written:

     1. The Employment Agreement shall continue in full force and effect in
accordance with the provisions thereof, except that, effective as of the date
hereof, the Employment Agreement is amend as follows: section 4(a) is hereby
deleted and any subsequent reference to the term “Guaranteed Annual Bonus” or
“guaranteed bonus” is hereby deleted.

     2. The Employment Agreement, as amended by the foregoing changes, is hereby
ratified and confirmed in all respects.

     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment on
the day and year first above written.



EVERCORE PARTNERS INC.

By: /s/ Adam Frankel
Name: Adam Frankel
Title: General Counsel

EVERCORE L.P.

By: /s/ Adam Frankel
Name: Adam Frankel
Title: General Counsel

PEDRO CARLOS ASPE ARMELLA
/s/ Pedro Carlos Aspe Armella




--------------------------------------------------------------------------------